NO. 07-10-0038-CV
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                                APRIL
12, 2010
                                            ______________________________
 
                                                    ROBERT
DAVID JACKSON,
 
Appellant
 
                                                                            V.
 
JESSICA LEA GRAY,
 
Appellee
______________________________
 
                     FROM
THE 46th DISTRICT COURT OF WILBARGER COUNTY;
 
                                  NO.
25,112; HON. DAN MIKE BIRD, PRESIDING
                                            ______________________________
 
                                                      MEMORANDUM
OPINION
                                            ______________________________
 
Before QUINN, C.J., and CAMPBELL and
PIRTLE, JJ.




Robert David Jackson perfected this
appeal on January 25, 2010.  The
appellate record was due on or about March 12, 2010.  Both the district clerk and court reporter
have filed motions to extend the time to file their records because appellant
apparently failed to pay or make arrangements to pay for them, as required by
Texas Rules of Appellate Procedure 35.3(a)(1)(2) and 35.3(b)(3).  By letter dated March 29, 2010, we directed appellant
to certify to this court, by April 8, 2010, that he had complied with rule of
procedure 35.3(a)(1)(2) and 35.3(b)(3).  So too was he informed that failure to meet
that deadline would result in the dismissal of his appeal.  To date, this court has not received either the clerk=s record, the reporter=s record, or notification that the
records have been paid for or that arrangements have been made for
payment.  Nor has this court received any
request to postpone the dismissal date. 
Consequently, we dismiss the appeal for want of prosecution.  
 
Per Curiam